DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S Publication No. 2016/0375215 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1) and Jordan (U.S Publication No. 2020/0281275 A1).
Regarding claim 1, Wilkinson discloses a method, comprising: 
detecting an inhale of a user when a difference between a pressure reading and a baseline value is less than or equal to an inhale threshold (see Paragraph 0095, the negative pressure applied by the user detected by pressure sensor 194 is compared with a baseline pressure, for example ambient, from which the pressure drop is detected from to determine the start of inhalation; Also see Paragraph 0108-109 and 0116, the pressure drop is compared to a threshold value to determine user inhalation),
wherein the user is breathing relative to a fitting of a nasal cannula of an oxygen delivery system (see Fig. 3, the user breathes relative to a nasal cannula 196 of the oxygen delivery system of Fig. 3; also see Paragraph 0069),
wherein the oxygen delivery system includes a tube connecting the fitting to an oxygen supply (see Fig. 3 and Paragraph 0069, tube 192 connects the fitting to an oxygen concentrator 100 of the system), and 
delivering oxygen to the user via the fitting in response to the detected inhale (see Paragraph 0094-0095, upon inhalation detection, a bolus of oxygen is delivered via the cannula).  
Wilkinson is silent regarding wherein the fitting is situated inferior to the nostrils of the user and does not include nostril prongs.
Cipollone teaches wherein the fitting is situated inferior to the nostrils of the user and does not include nostril prongs (see Figs. 25-26 and Paragraphs 0123-0124, the nasal cannula fitting may be situated inferior to the nostrils of the user and does not include nasal prongs; also see Paragraph 0121 and Claims 11 and 54, the cannula may include sensing channels that also do not enter the nares).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to include a nasal cannula without nasal prongs and to be situated inferior to the nostrils, such as that taught by Cipollone, in order to reduce intrusiveness to the user (Paragraphs 0123-0124) and to provide jet pump delivery of gases to the patient with accurate and organized gas flow delivery into the nares (Paragraph 0121).
Wilkinson is silent regarding detecting an inhale of the user when a difference between a pressure reading and a baseline value is less than or equal to an inhale threshold, wherein the baseline value is based on preceding breaths of the user.
Jordan teaches detecting an inhale of the user when a difference between a pressure reading and a baseline value is less than or equal to an inhale threshold (see Paragraph 0113, a patient inhalation is detected from a comparison between a pressure reading from sensor 525 compared to a baseline pressure. If the difference is at least equal to an initialization threshold pressure difference an inhalation is determined and gas is delivered), wherein the baseline value is based on preceding breaths of the user (Paragraphs 0115 and 0116, the baseline pressure may be based on a rolling average of previous measurements of the baseline pressure, and thus can be based on preceding breaths of the user when the baseline values were taken that factor into the rolling average; also see Paragraphs 0008-0009).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to have included determining the baseline pressure for comparison with the pressure reading based on preceding breaths of the user, such as that taught by Jordan, in order to compensate for changing baseline pressure/atmospheric conditions across breaths (see Paragraphs 0115-0116).
Regarding claim 5, Wilkinson discloses the method of claim 1.
Wilkinson further discloses detecting an exhale of the user when a difference between a pressure reading and the baseline value is greater than or equal to an exhale threshold (Paragraph 0096, the pressure sensor may determine when positive pressure above ambient indicative of exhalation is applied; Thus, the pressure reading must be greater than the baseline by a threshold amount that would indicate an increase in pressure in order to detect an exhalation).
Regarding claim 9, Wilkinson discloses the method of claim 1.
Wilkinson further discloses wherein the step of detecting includes analyzing a signal from a pressure sensor of the oxygen delivery system (see Paragraph 0095, the detection of inhalation includes analyzing the pressure signal from pressure sensor 194).
Regarding claim 11, Wilkinson discloses the method of claim 1.
Wilkinson further discloses wherein the oxygen supply is a portable oxygen concentrator (see Fig. 3, oxygen concentrator 100; also see Paragraph 0037, the concentrator may be carriable/portable).
Regarding claim 12, Wilkinson discloses the method of claim 11.
Wilkinson further discloses wherein the delivering step includes delivering a pulse of oxygen to the user via the fitting (see Paragraph 0094-0095, after detection of inhalation, a bolus of oxygen is delivered).
Regarding claim 13, Wilkinson discloses an oxygen delivery system (Fig. 3), comprising: 
an oxygen supply (oxygen concentrator 100, see Fig. 3 and Paragraph 0069); 
a tube configured to connect to the oxygen supply (tube 192, see Fig. 3 and Paragraph 0069); 
a fitting configured to connect to the tube and configured to be situated inferior to a nose of a user (see Fig. 3, nasal cannula 196 of the system; also see Paragraph 0069); 
a pressure sensor configured to generate signals indicative of pressure in the tube (pressure sensor 194, see Fig. 3 and Paragraph 0095); 
a controller configured to read the signals from the pressure sensor (controller 400, see Paragraph 0068; The controller receives signals from the pressure sensor 194 and controls gas delivery based on the received information), the controller configured detect an inhale of a user when a difference between a pressure reading and a baseline value is less than or equal to an inhale threshold (see Paragraph 0095, the negative pressure applied by the user detected by pressure sensor 194 is compared with a baseline pressure, for example ambient, from which the pressure drop is detected from to determine the start of inhalation; Also see Paragraph 0108-109 and 0116, the pressure drop is compared to a threshold value to determine user inhalation), and wherein the baseline value is based on preceding breaths of the user.
Wilkinson is silent regarding wherein the fitting is situated inferior to the nostrils of the user and does not include nostril prongs.
Cipollone teaches wherein the fitting is situated inferior to the nostrils of the user and does not include nostril prongs (see Figs. 25-26 and Paragraphs 0123-0124, the nasal cannula fitting may be situated inferior to the nostrils of the user and does not include nasal prongs; also see Paragraph 0121 and Claims 11 and 54, the cannula may include sensing channels that also do not enter the nares).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to include a nasal cannula without nasal prongs and to be situated inferior to the nostrils, such as that taught by Cipollone, in order to reduce intrusiveness to the user (Paragraphs 0123-0124) and to provide jet pump delivery of gases to the patient with accurate and organized gas flow delivery into the nares (Paragraph 0121).
Wilkinson is silent regarding detecting an inhale of the user when a difference between a pressure reading and a baseline value is less than or equal to an inhale threshold, wherein the baseline value is based on preceding breaths of the user.
Jordan teaches detecting an inhale of the user when a difference between a pressure reading and a baseline value is less than or equal to an inhale threshold (see Paragraph 0113, a patient inhalation is detected from a comparison between a pressure reading from sensor 525 compared to a baseline pressure. If the difference is at least equal to an initialization threshold pressure difference an inhalation is determined and gas is delivered), wherein the baseline value is based on preceding breaths of the user (Paragraphs 0115 and 0116, the baseline pressure may be based on a rolling average of previous measurements of the baseline pressure, and thus can be based on preceding breaths of the user when the baseline values were taken that factor into the rolling average; also see Paragraphs 0008-0009).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to have included determining the baseline pressure for comparison with the pressure reading based on preceding breaths of the user, such as that taught by Jordan, in order to compensate for changing baseline pressure/atmospheric conditions across breaths (see Paragraphs 0115-0116).
Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S Publication No. 2016/0375215 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1) and Jordan (U.S Publication No. 2020/0281275 A1), as applied to claim 1, 5 and 9, in further view of Richard (U.S Publication No. 2010/0313898 A1).
Regarding claim 2, Wilkinson discloses the method of claim 1.
Wilkinson is silent regarding wherein the inhale threshold is within a range of -0.01 to -0.04 in H2O.  
Richard teaches the use of a differential pressure sensor for detecting a pressure drop indicative of the onset of an inhalation event (see Paragraph 0041) wherein such a suitable pressure sensor should be capable of detecting a pressure drop in the range of 0.005 or less to 0.95 cm H2O and more particularly from 0.1 to 0.2 cm H2O (see Paragraph 0041; It is noted that a pressure drop would be a decrease in pressure, and thus a negative change in pressure; 0.1 cm H2O equates to approximately 0.0394 in H2O and thus falls within the claimed range). See MPEP 2144.05(I) regarding overlapping ranges.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to have included an inhalation threshold within a range of -0.01 to -0.04 in H2O, such as that taught by Richard, in order to provide a suitable sensor threshold for detecting the onset of an inhalation event (see Paragraph 0041).
Regarding claim 6, Wilkinson discloses the method of claim 5.
Wilkinson is silent regarding wherein the exhale threshold is within a range of 0.01 to 0.04 in H2O.  
Richard teaches the use of a differential pressure sensor for detecting a pressure change indicative of the onset of an exhalation event (see Claim 8-9 and Paragraph 0007 and 0060) wherein such a suitable pressure sensor should be capable of detecting a pressure change in the range of 0.005 or less to 0.95 cm H2O and more particularly from 0.1 to 0.2 cm H2O (see Paragraph 0041; It is noted that a pressure sensor with the resolution to detect such a pressure drop could equally detect a pressure increase for exhalation; 0.1 cm H2O equates to approximately 0.0394 in H2O and thus falls within the claimed range). See MPEP 2144.05(I) regarding overlapping ranges.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to have included an exhalation threshold within a range of 0.01 to 0.04 in H2O, such as that taught by Richard, in order to provide a suitable sensor threshold for detecting the onset of an exhalation event (see Paragraph 0041, Claims 8-9) so as not to deliver gas when the patient is not inhaling (see Paragraph 0007 and 0060).
Regarding claim 10, Wilkinson discloses the method of claim 9.
Wilkinson is silent regarding wherein the pressure sensor is a differential pressure sensor with a first port in fluid communication with the tube and a second port arranged such that the second port is isolated from environmental conditions.  
Richard teaches a differential pressure sensor for detecting a pressure drop indicative of the onset of an inhalation event (see Paragraph 0041) with a first port in fluid communication with the tube and a second port arranged such that the second port is isolated from environmental conditions (see Paragraph 0041, the sensor has a port in communication with the gas flow from the patient to detect inhalation; Additionally, auxiliary sensors may be used to compensate for environmental conditions, such as a pressure sensor for environmental conditions; Thus, the differential pressure sensor must have a second port which is isolated from environmental conditions, as otherwise the differential pressure sensor would already compensate for such conditions).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilkinson to have included a differential pressure sensor with a first port in fluid communication with the tube and a second port isolated from environmental conditions, such as that taught by Richard, in order to provide a known alternative pressure sensor configuration for detecting the onset of inhalation (Paragraph 0041).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S Publication No. 2016/0375215 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1) and Jordan (U.S Publication No. 2020/0281275 A1) and Richard (U.S Publication No. 2010/0313898 A1), as applied to claims 1-2, in further view of Lampotang (U.S Publication No. 2007/0095347 A1).
Regarding claim 3, Wilkinson discloses the method of claim 2.
Wilkinson is silent regarding wherein the inhale is detected when a predetermined amount of successive pressure readings, as compared to the baseline value, are less than or equal to the inhale threshold.  
Lampotang is silent regarding wherein the inhale is detected when a predetermined amount of successive pressure readings, as compared to the baseline value, are less than or equal to the inhale threshold (see Fig. 7 and Paragraph 0059, the inhalatory phase is detected for 4 successive pressure readings compared to a baseline of zero, are less than or equal to the upper inhale threshold 702; also see Paragraph 0060, pressure values are taken at periodic intervals such as 50 ms, and thus multiple values are taken indicative of inhalation over an inhalatory period to check if the inhalation is continuing).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to have included detecting the inhalation for a number of successive pressure readings compared to the baseline value are less than the inhalation threshold, such as that taught by Lampotang, in order to determine the entire inhalatory period for adjustment of oxygen delivery (see Paragraph 0059) and to constantly sample/check for inhalation (Paragraph 0060).
Regarding claim 4, Wilkinson discloses the method of claim 4.
Lampotang further teaches wherein the predetermined amount of successive pressure readings is within a range of 4 to 32 pressure readings (Paragraph 0059 and Fig. 7, a number of successive pressure readings are taken to detect inhalation; ABCD depict 4 points where pressure is read to determine inhalation; Also see Paragraph 0060, pressure readings may be taken every 50 ms to determine the start and end of inhalation).
Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S Publication No. 2016/0375215 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1) and Jordan (U.S Publication No. 2020/0281275 A1), as applied to claims 1, 5 and 13, in further view of Lampotang (U.S Publication No. 2007/0095347 A1).
Regarding claim 7, Wilkinson discloses the method of claim 5.
Wilkinson is silent regarding wherein the exhale is detected when a predetermined amount of successive pressure readings, as compared to the baseline value, are greater than or equal to the exhale threshold.
Lampotang teaches taking a predetermined amount of successive pressure readings, as compared to the baseline value, to determine the breathing phases, and wherein the pressure readings greater than or equal to an exhale threshold indicates exhalation (see Paragraph 0060, pressure readings may be taken every 50 ms to track the breathing phase; At least 4 may be taken over the exhalation period; also see Paragraph 0058, exhalation is detected when the pressure becomes positive by a threshold amount above the baseline atmospheric pressure).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take a predetermined amount of successive pressure readings greater than or equal to the exhale threshold above the baseline pressure to indicate exhalation, such as that taught by Lampotang, in order to track the start, duration, and end of the expiratory phase (Paragraph 0060 and 0058).
Regarding claim 8, Wilkinson discloses the method of claim 7.
Lampotang further teaches wherein predetermined amount of successive pressure readings is within a range of 4 to 32 pressure readings (see Paragraph 0060, pressure readings may be taken every 50 ms to determine the duration of respiratory phases).
Regarding claim 14, Wilkinson discloses the device of claim 13.
Wilkinson further discloses wherein the controller is configured to: detect an exhale of the user when a difference between a pressure reading and the baseline value is greater than or equal to an exhale threshold (Paragraph 0096, the pressure sensor may determine when positive pressure above ambient indicative of exhalation is applied; Thus, the pressure reading must be greater than the baseline by a threshold amount that would indicate an increase in pressure in order to detect an exhalation) and after detecting the exhale and before detecting a subsequent inhale.
Wilkinson is silent regarding detecting a pause in a breathing cycle of the user when a difference between the pressure reading and the baseline value is less than or equal to the exhale threshold.
Lampotang teaches detecting a pause in a breathing cycle of the user when a difference between the pressure reading and the baseline value is less than or equal to the exhale threshold (see Fig. 7 and Paragraph 0020 and 0058; A pause between the inhalation and exhalation is detected when the peaks drop back to zero, or atmospheric pressure; Inhalation and exhalation are only detected when the pressure becomes positive past a threshold amount, and thus a pause when neither inhalation or exhalation is detected when the pressure becomes 0).
Wilkinson also teaches monitoring a pause in the breathing cycle when inhalation or exhalation is not detected (see Paragraph 0087, a pause in the breathing cycle may indicate the patient is no longer breathing and may indicate apnea or other patient states; It is noted that this pause may be tracked for over a minute and thus multiple pressure values must be taken to determine the duration of the pause).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilkinson to have included detecting a pause in the breathing cycle when the pressure is between the inhalation and exhalation thresholds, such as that taught by Lampotang and Wilkinson, in order to determine periods between inhalation and exhalation (see Paragraph 0058 of Lampotang) and to detect and prevent cessation of breathing (see Paragraph 0087 of Wilkinson).
Regarding claim 15, Wilkinson discloses the device of claim 14.
Wilkinson further discloses wherein the controller is configured to take a predetermined amount of pressure readings during the pause in the breathing cycle (see Paragraph 0087, pressure sensor data is used to detect breath cycle phases, and if no breathing is detected for 75 seconds during the pause to the breathing cycle, an alarm is sounded; Thus, a predetermined number of readings must occur to trigger the alarm at 75 seconds of non-breathing).
Lampotang also further teaches wherein the controller is configured to take a predetermined amount of pressure readings during the pause in the breathing cycle (see Paragraph 0060, the sampling rate of pressure to determine the breathing cycle changes occurs at set intervals, for example 50ms; Thus, a predetermined number of pressure readings will occur during a pause).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S Publication No. 2016/0375215 A1) in view of Cipollone (U.S Publication No. 2011/0094518 A1) and Jordan (U.S Publication No. 2020/0281275 A1) and Lampotang (U.S Publication No. 2007/0095347 A1), as applied to claims 13-15, in further view of Richard (U.S Publication No. 2010/0313898 A1).
Regarding claim 16, Wilkinson discloses the device of claim 15.
Wilkinson is silent regarding wherein the inhale threshold is within a range of -0.01 to -0.04 in H2O and the exhale threshold is within a range of 0.01 to 0.04 in H2O.
Richard teaches the use of a differential pressure sensor for detecting a pressure change indicative of the onset of an respiratory cycle phsae (see Claim 8-9 and Paragraph 0007 and 0060) wherein such a suitable pressure sensor should be capable of detecting a pressure change in the range of 0.005 or less to 0.95 cm H2O and more particularly from 0.1 to 0.2 cm H2O (see Paragraph 0041; It is noted that a pressure sensor with the resolution to detect such a pressure drop could equally detect a pressure increase for exhalation; 0.1 cm H2O equates to approximately 0.0394 in H2O and thus falls within the claimed range). See MPEP 2144.05(I) regarding overlapping ranges.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilkinson to have included an inhale threshold within a range of -0.01 to -0.04 in H2O and the exhale threshold within a range of 0.01 to 0.04 in H2O, such as that taught by Richard, in order to provide a suitable sensor threshold for detecting the onset of either phase of a respiratory event (see Paragraph 0041, Claims 8-9; also see Paragraph 0060).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S 5,928,189 A - oxygen supply system with inhalation detection and oxygen deliver in response to the detection of oxygen.
U.S 5,526,806 A - nasal cannula without nasal prongs which provide oxygen delivery to the nares.
U.S 4,744,356 A - oxygen supply system with nasal cannula, oxygen supply, and demand valve which detects inhalation to provide oxygen, and detects exhalation to halt the delivery of oxygen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785